           Case 6:13-cr-10015-EFM Document 34 Filed 02/23/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                   Respondent,




   vs.                                                       Case No. 13-CR-10015-01-EFM

  JUSTIN TATUM,

                   Petitioner.




                                 MEMORANDUM AND ORDER

         Before the Court is Petitioner Justin Tatum’s Motion Pursuant to Rule 36, Federal Rules

of Criminal Procedure and Rule 60(b)(2), (6), Federal Rules of Civil Procedure (Doc. 29). He

seeks relief on the basis that the conditions of his supervised release were not made known to him

at his sentencing hearing. For the reasons discussed below, the Court denies Tatum’s motion.

                           I.      Factual and Procedural Background

         On July 22, 2013, Petitioner pled guilty to three counts of distribution of child pornography

in violation of 18 U.S.C. § 2252(a)(2). On December 2, 2013, Petitioner was sentenced to 180

months’ imprisonment, followed by a ten-year term of supervised release. At sentencing, rather

than orally pronounce each condition of supervised release, the Court adopted the standard and

special conditions of supervised release outlined in Petitioner’s presentence report by

incorporation.    After confirming with Petitioner’s counsel that counsel had discussed the
             Case 6:13-cr-10015-EFM Document 34 Filed 02/23/21 Page 2 of 7




supervised release conditions with Petitioner, the Court asked Petitioner if he had any questions

about the conditions. Petitioner stated that he did not. The written judgment, issued the next day,

enumerated the conditions of Petitioner’s supervised release. Now, nearly seven years after

Petitioner’s sentencing, Petitioner argues that because the Court did not orally pronounce each

condition of supervised release at sentencing, the written judgment conflicts with the oral

judgment, and the Court therefore must amend the written judgment to remove the supervised

release conditions. He also briefly asserts a 28 U.S.C. § 2255 claim for ineffective assistance of

counsel.

                                           II.      Legal Standard

        Section 2255(a) of Title 28 of the U.S. Code provides:

        A prisoner in custody under sentence of a court established by Act of Congress
        claiming the right to be released upon the ground that the sentence was imposed in
        violation of the Constitution or laws of the United States, or that the court was
        without jurisdiction to impose such sentence, or that the sentence was in excess of
        the maximum authorized by law, or is otherwise subject to collateral attack, may
        move the court which imposed the sentence to vacate, set aside or correct the
        sentence.

Petitioners seeking relief under § 2255 must allege facts that, if proven, would warrant relief from

their conviction or sentence.1 Upon receipt of a § 2255 motion, the court must hold an evidentiary

hearing “[u]nless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.”2 An evidentiary hearing is therefore not necessary where a § 2255




        1
          See Hatch v. Okla., 58 F.3d 1447, 1469 (10th Cir. 1995), overruled in part on other grounds by Daniels v.
United States, 254 F.3d 1180, 1188 n.1 (10th Cir. 2001).
        2
            28 U.S.C. § 2255(b).



                                                       -2-
              Case 6:13-cr-10015-EFM Document 34 Filed 02/23/21 Page 3 of 7




motion contains factual allegations that are contradicted by the record, inherently incredible, or

when they are conclusions rather than statements of fact.3

         Finally, Petitioner appears pro se. Pro se complaints are held to “less stringent standards

than formal pleadings drafted by lawyers.”4 A pro se litigant is entitled to a liberal construction

of his pleadings.5 It is not the proper role of a district court, however, to “assume the role of

advocate for the pro se litigant.”6

                                                  III.     Analysis

A.       Petitioner’s Request for Relief Is Untimely

         Petitioner primarily argues that the Court erred in incorporating the conditions of

Petitioner’s supervised release by reference at sentencing. He asserts that because the Court did

not orally pronounce each condition of supervised release, the Court’s oral sentence conflicts with

the written judgment, which enumerates each condition. He also briefly asserts that he received

ineffective assistance of counsel, alleging that his counsel failed: (1) to discuss the presentence

report with him prior to the night before sentencing; (2) to ensure that the Court’s oral sentence

matched the written judgment; and (3) to ensure that the Court orally pronounced Petitioner’s

supervised release conditions at sentencing.




         3
          See Hatch, 58 F.3d at 1471 (stating that “the allegations must be specific and particularized, not general or
conclusory”); see also United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting ineffective assistance
of counsel claims that were merely conclusory in nature and without supporting factual averments).
         4
             Haines v. Kerner, 404 U.S. 519, 520 (1972).
         5
           See Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007) (“Because Mr. Trackwell appears pro
se, we review his pleadings and other papers liberally and hold them to a less stringent standard than those drafted by
attorneys.”).
         6
             Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).



                                                           -3-
              Case 6:13-cr-10015-EFM Document 34 Filed 02/23/21 Page 4 of 7




         Turning to Petitioner’s first argument, Petitioner asserts two theories under which the Court

may amend his sentence. First, he contends that under the Federal Rules of Civil Procedure, the

Court may relieve him of the final judgment for “newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a new trial” or “any other reason

that justifies relief.”7 He also argues that under the Federal Rules of Criminal Procedure, “the

court may at any time correct a clerical error in a judgment, order, or other part of the record, or

correct an error in the record arising from oversight or omission.”8

         First, the Federal Rules of Civil Procedure are not applicable in criminal cases.9 Thus, the

Court need not consider Petitioner’s argument regarding Rule 60. Second, Rule 36 of the Federal

Rules of Criminal Procedure is also inapplicable. Petitioner does not allege that a clerical error in

the judgment occurred, but rather, argues that his sentence is invalid because he was purportedly

not adequately informed of his conditions of supervised release. Thus, his claim is not proper

under Rule 36.10

         Although courts may recharacterize improper civil motions as 28 U.S.C. § 2255 motions,11

the Court need not do so as a § 2255 motion would be untimely. Under § 2255, petitioners must

bring their claims within one year of certain enumerated events, two of which are relevant here:



         7
             Fed. R. Civ. P. 60(b)(2), (6).
         8
             Fed. R. Crim. P. 36.
         9
           United States v. Graham, 248 F. App’x 929, 931 (10th Cir. 2007) (agreeing with the district court that Rule
60(b) is not applicable in criminal cases).
          10
             See United States v. Allison, 531 F. App’x 904, 905–06 (10th Cir. 2013) (noting, in a nearly identical case,
that the petitioner could not “sidestep” normal appellate and post-conviction procedures by reclassifying a
constitutional error as clerical).
         11
            See Graham, 248 F. App’x at 931 (noting that, where appropriate, courts may recharacterize improper Fed.
R. Civ. P. 60(b) motions as 28 U.S.C. § 2255 motions).



                                                          -4-
            Case 6:13-cr-10015-EFM Document 34 Filed 02/23/21 Page 5 of 7




“the date on which the judgment of conviction becomes final” and “the date on which the facts

supporting the claim or claims presented could have been discovered through the exercise of due

diligence.”12

       Petitioner’s conviction was finalized in December 2013, and thus, his claim, filed in

September 2020, is well outside the § 2255 limitation period. Although Petitioner argues that he

did not discover the alleged discrepancy between the oral and written judgment until March 18,

2020, when he requested a copy of his sentencing transcript, Petitioner provides no basis for his

assertion that he could not have discovered this alleged error within the one-year limitation period.

Petitioner had the ability to request copies of his presentence report, final judgment, and sentencing

transcript at any time following the entry of judgment. With due diligence, Petitioner could have

discovered this alleged error well within the one-year period. Thus, converting Petitioner’s motion

into one under § 2255 cannot save his claim.

       Petitioner’s claim for ineffective assistance of counsel is similarly untimely. Petitioner’s

ineffective assistance of counsel claim hinges on Petitioner’s assertion that he was unaware of his

conditions of supervised release until last year. Again, with due diligence, Petitioner could have

discovered this purported error well within the statutory limitation period. His claim for ineffective

assistance of counsel is therefore untimely.               Because the motion and records of the case

conclusively show that Petitioner is not entitled to relief, an evidentiary hearing on Petitioner’s

motion is not necessary.13

B.     The Court Has No Authority to Grant Petitioner Early Release



       12
            28 U.S.C. § 2255(f).
       13
            United States v. Galloway, 56 F.3d 1239, 1240 n.1 (10th Cir. 1995) (citing 28 U.S.C. § 2255).



                                                         -5-
              Case 6:13-cr-10015-EFM Document 34 Filed 02/23/21 Page 6 of 7




         Finally, Petitioner requests that the Court amend his sentence due to the “extraordinary and

compelling” circumstance of the COVID-19 pandemic. Although the First Step Act amended the

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), to allow defendants to seek early release

from prison, certain conditions must first be met. First, “a criminal defendant may file a motion

for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons’ (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed

since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”14

The administrative exhaustion requirement is jurisdictional and cannot be waived.15                                Here,

Petitioner presents no evidence that he has requested that the BOP file a motion on his behalf, nor

that he has exhausted any administrative rights. The Court therefore has no jurisdiction over

Petitioner’s request for early release.

                                      IV.      Certificate of Appealability

         Rule 11 of the Rules Governing Section 2255 Proceedings requires the Court to grant or

deny a certificate of appealability (“COA”) when making a ruling adverse to the petitioner. A

court may only grant a COA “if the applicant has made a substantial showing of the denial of a

constitutional right.”16 A petitioner satisfies this burden if “ ‘reasonable jurists would find the



         14
            See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018); see also United States v. Boyles,
2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL 1703881, at *2 (E.D. Mich. 2020));
see also 18 U.S.C. § 3582(c)(1)(A).
         15
            See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, 454 F. Supp.
3d 1113, 1116–17 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s subsections to
determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2 (determining that
exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction).
          16
             28 U.S.C. § 2253(c)(2). The denial of a § 2255 motion is not appealable unless a circuit justice or a circuit
or district judge issues a COA. See 28 U.S.C. § 2253(c)(1).



                                                           -6-
                Case 6:13-cr-10015-EFM Document 34 Filed 02/23/21 Page 7 of 7




district court’s assessment of the constitutional claims debatable or wrong.’ ”17 For the reasons

explained above, Petitioner has not made a substantial showing of the denial of a constitutional

right. Therefore, the Court denies a COA.

           IT IS THEREFORE ORDERED that Petitioner Justin Tatum’s Motion for Relief from

Judgment Pursuant to Rule 36, Federal Rules of Criminal Procedure and Rule 60(b)(2), (6), Federal

Rules of Civil Procedure (Doc. 29) is DENIED.

           IT IS SO ORDERED.

           Dated this 23rd day of February, 2021.




                                                                ERIC F. MELGREN
                                                                UNITED STATES DISTRICT JUDGE




           17
                Saiz v Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 524 U.S. 274, 282
(2004)).



                                                          -7-
